

115 S3083 IS: Career and Technical Education for Adult Learners Act of 2018
U.S. Senate
2018-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3083IN THE SENATE OF THE UNITED STATESJune 18, 2018Mr. Reed (for himself and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Carl D. Perkins Career and Technical Education Act of 2006 to improve career and
			 technical education opportunities for adult learners, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Career and Technical Education for Adult Learners Act of 2018. 2.PurposeSection 2 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301) is amended—
 (1)in paragraph (2), by inserting , adult education, after secondary education; and (2)in paragraph (6), by inserting adult education programs, after secondary schools,.
 3.DefinitionsSection 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302) is amended—
 (1)by redesignating paragraphs (2), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (13), (14), (15), (16), (17), (18), (19), (20), (21), (22), (23), (24), (25), (26), (27), (28), (29), (30), (31), (32), (33), and (34), as paragraphs (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (13), (14), (15), (16), (17), (18), (19), (21), (22), (23), (24), (25), (26), (27), (28), (29), (30), (31), (32), (33), (34), (35), and (36), respectively;
 (2)by inserting after paragraph (1) the following:  (2)Adult education; adult education and literacy activitiesThe terms adult education and adult education and literacy activities have the meanings given the terms in section 203 of the Adult Education and Family Literacy Act.;
 (3)in paragraph (14), as redesignated by paragraph (1)— (A)in subparagraph (E), by striking or after the semicolon;
 (B)by redesignating subparagraph (F) as subparagraph (G); and (C)by inserting after subparagraph (E) the following:
					
 (F)a provider of adult education that offers a program of integrated education and training that includes career and technical education courses that lead to technical skill proficiency, and an industry-recognized credential or a certificate; or;
 (4)by inserting after paragraph (19), as redesignated by paragraph (1), the following:  (20)Integrated education and trainingThe term integrated education and training has the meaning given the term in section 203 of the Adult Education and Family Literacy Act.; and
 (5)in paragraph (31), as redesignated by paragraph (1)— (A)in subparagraph (E), by striking and after the semicolon;
 (B)in subparagraph (F), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
					
 (G)individuals who are basic skills deficient, as defined in section 3 of the Workforce Innovation and Opportunity Act..
 4.AccountabilitySection 113(b)(2) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2323(b)(2)) is amended—
 (1)by redesignating subparagraphs (C), (D), (E), and (F), as subparagraphs (D), (E), (F), and (G), respectively; and
 (2)by inserting after subparagraph (B) the following:  (C)Core indicators of performance for career and technical education students at the adult education levelEach eligible agency may identify in the State plan core indicators of performance for career and technical education students at the adult education level that are valid and reliable, and that include, at minimum, measures of each of the following:
 (i)Student attainment of challenging career and technical skill proficiency, including student achievement on technical assessments that are aligned with industry-recognized standards, if available and appropriate.
 (ii)The eligibly entity’s performance on the indicators of performance described in section 116(b)(2) of the Workforce Innovation and Opportunity Act..
 5.State planSection 122 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2342) is amended—
 (1)in subsection (b)(1)(A)— (A)in clause (xi), by striking and after the semicolon; and
 (B)by adding at the end the following:  (xiii)the State director of adult education; and; and
 (2)in subsection (c)— (A)in paragraph (1)—
 (i)in subparagraph (A)— (I)in the matter preceding clause (i), by inserting , adult education programs, after local educational agencies;
 (II)in clause (i), by inserting , adult education, after secondary education; (III)in clause (iii), by striking and after the semicolon;
 (IV)in clause (iv), by inserting and after the semicolon; and (V)by adding at the end the following:
							
 (v)may include internships, cooperative education, apprenticeships, or other work experiences, such as those described in section 129(c)(2)(C) of the Workforce Innovation and Opportunity Act;;
 (ii)in subparagraph (C), by inserting , adult education, after secondary education; (iii)in subparagraph (E), by inserting , adult, after secondary; and
 (iv)in subparagraph (K), by inserting , adult education level, after secondary level; (B)in paragraph (2)(G), by inserting , the Adult Education and Family Literacy Act, after Elementary and Secondary Education Act of 1965;
 (C)in paragraph (19), by striking and after the semicolon; (D)in paragraph (20), by striking the period at the end and inserting a semicolon; and
 (E)by adding at the end the following:  (21)describes how funds will be used to support work experiences for students in career and technical education; and
 (22)describes how career and technical education programs are aligned with any industry or sector partnerships, as defined in section 3 of the Workforce Innovation and Opportunity Act..
 6.State leadership activitiesSection 124 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2344) is amended—
 (1)in subsection (b)(3)(E), by inserting , the Adult Education and Family Literacy Act, after Elementary and Secondary Education Act of 1965; and (2)in subsection (c)—
 (A)in paragraph (1)(A), by inserting , adult education, after secondary; (B)in paragraph (2), by inserting , adult education, after secondary school;
 (C)in paragraph (16)(B), by striking and after the semicolon; (D)in paragraph (17), by striking the period at the end and inserting ; and; and
 (E)by adding at the end the following:  (18)support for work experiences for career and technical education students such as internships, cooperative education, and apprenticeships..
 7.Local plan for career and technical education programsSection 134(b) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2354(b)) is amended—
 (1)in paragraph (11), by striking and after the semicolon; (2)in paragraph (12)(B), by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following:  (13)describe how funds will be used to support work experiences for students in career and technical education programs, such as internships, cooperative education, apprenticeships, or other work experiences, such as those described in section 129(c)(2)(C) of the Workforce Innovation and Opportunity Act; and
 (14)describe how career and technical education programs are aligned with any industry or sector partnerships, as defined in section 3 of the Workforce Innovation and Opportunity Act..